
	
		III
		111th CONGRESS
		2d Session
		S. RES. 530
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2010
			Mr. Feingold (for
			 himself, Ms. Snowe,
			 Mr. Kerry, Mr.
			 Begich, Mr. Dodd,
			 Ms. Stabenow, and
			 Mr. Crapo) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Women's Health Week 2010, and for other
		  purposes.
	
	
		Whereas women of all backgrounds should be encouraged to
			 greatly reduce their risk of common diseases through preventive measures such
			 as a healthy lifestyle, by engaging in regular physical activity, eating a
			 nutritious diet, and visiting a healthcare provider to receive regular
			 check-ups, and preventative screenings;
		Whereas significant disparities exist in the prevalence of
			 disease among women of different backgrounds, including women with
			 disabilities, African American women, Asian and Pacific Islander women,
			 Latinas, and American Indian and Alaska Native women;
		Whereas healthy habits should begin at a young age;
		Whereas it is important to educate women and girls about
			 the significance of awareness of key female health issues;
		Whereas it is recognized that the offices of women's
			 health within the Department of Health and Human Services, the Food and Drug
			 Administration, the Centers for Disease Control and Prevention, the Health
			 Resources and Services Administration, the National Institutes of Health, and
			 the Agency for Healthcare Research and Quality are vital to providing critical
			 services in supporting women's health research, education, and other necessary
			 services that benefit women of any age, race, or ethnicity;
		Whereas annually, National Women's Health Week begins on
			 Mother's Day and celebrates the efforts of national and community organizations
			 working with partners and volunteers to improve awareness of key women's health
			 issues; and
		Whereas in 2010, the week of May 9 through May 15 is
			 dedicated as National Women's Health Week 2010: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of preventing diseases that commonly affect women;
			(2)supports the
			 goals and ideals of National Women's Health Week 2010;
			(3)calls on the
			 people of the United States to use the start of National Women's Health
			 Week 2010, on May 9, 2010, as an opportunity to learn about health
			 issues that face women;
			(4)calls on the
			 women of the United States to observe National Women's Check-Up Day by
			 receiving preventive screenings from their health care providers; and
			(5)recognizes the
			 importance of federally funded programs that provide research and collect data
			 on common diseases in women.
			
